
	

114 SRES 249 IS: Honoring the Red Land Little League Team of Lewisberry, Pennsylvania for the performance of the team in the 2015 Little League World Series.
U.S. Senate
2015-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 249
		IN THE SENATE OF THE UNITED STATES
		
			September 9, 2015
			Mr. Casey (for himself and Mr. Toomey) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Honoring the Red Land Little League Team of Lewisberry, Pennsylvania for the performance of the
			 team in the 2015 Little League World Series.
	
	
 Whereas on Saturday, August 29, 2015, the Red Land Little League team won the United States championship at the Little League Baseball World Series, defeating a versatile and dynamic team from Pearland, Texas, with a walk-off hit in the bottom of the sixth inning to win 3–2;
 Whereas on Sunday, August 30, 2015, the Red Land Little League team competed against the Kitasuna Little League team from Tokyo, Japan, in the 69th Annual Little League World Series championship and set the record for the most runs scored in the first inning with 10 runs;
 Whereas the Red Land Little League is the first York County team to win a national Little League championship and the first team from Pennsylvania to win the national Little League championship since 1990;
 Whereas the Red Land Little League team is comprised of: Camden Walter, Braden Kolmansberger, Dylan Rodenhaber, Adam Cramer, Jaden Henline, Chayton Krauss, Kaden Peifer, Cole Wagner, Zack Sooy, Jake Cubbler, Jarrett Wisman, Bailey Wirt, and Ethan Phillips;
 Whereas the Red Land Little League team is managed by Tom Peifer and coached by J.K. Kolmansberger and Bret Wagner, among others; and
 Whereas the Red Land Little League team has brought tremendous excitement, pride, and honor to the city of Lewisberry, the county of York, the Commonwealth of Pennsylvania, and the United States: Now, therefore, be it
		
	
 That the Senate— (1)congratulates and honors the Red Land Little League team and its loyal fans, affectionately known as the Red Sea, on the performance of the team at the 69th Little League World Series championship;
 (2)recognizes and commends the hard work, dedication, determination, and commitment to excellence of the members, parents, families, coaches, and managers of the team; and
 (3)recognizes and commends the people of Lewisberry, Pennsylvania, and the surrounding area for their outstanding loyalty, support, and countless hours of volunteerism for the Red Land Little League team throughout the season.
			
